705 S.E.2d 378 (2010)
STATE
v.
Kelly Leianne MANGINO.
No. 474P09-1.
Supreme Court of North Carolina.
December 15, 2010.
Sebastian Kielmanovich, Assistant Attorney General, for State.
Dean Loven, for Kelly Mangino.
Kevin P. Tully, Public Defender.
Peter S. Gilchrist, III, District Attorney, for State.
The following order has been entered on the motion filed on the 25th of November 2009 by Plaintiff-Appellee to Dismiss Appeal:
"Motion Allowed by order of the Court in conference this the 15th of December 2010."